Opinions of the Colorado Supreme Court are available to the
         public and can be accessed through the Judicial Branch’s homepage at
           http://www.courts.state.co.us. Opinions are also posted on the
           Colorado Bar Association’s homepage at http://www.cobar.org.


                                                        ADVANCE SHEET HEADNOTE
                                                                     April 27, 2020

                                      2020 CO 29

No. 19SA143 Amica Life Insurance Company v. Wertz—Non-Delegation Doctrine—
Interstate Compacts—Suicide Exclusion Policies.

      This case requires the supreme court to answer the following certified

question from the Tenth Circuit Court of Appeals:

      May the Colorado General Assembly delegate power to an interstate
      administrative commission to approve insurance policies sold in
      Colorado under a standard that differs from Colorado statute?

      Answering the certified question narrowly, the supreme court now

concludes that the General Assembly did not have the authority to delegate to the

Interstate Insurance Product Regulation Commission the power to issue a

standard authorizing the sale of life insurance policies in Colorado containing a

two-year suicide exclusion when a Colorado statute prohibits insurers doing

business in Colorado from asserting suicide as a defense against payment on a life

insurance policy after the first year of that policy.
                 The Supreme Court of the State of Colorado
                 2 East 14th Avenue • Denver, Colorado 80203

                                    2020 CO 29

                      Supreme Court Case No. 19SA143
                         Certification of Question of Law
     United States Court of Appeals for the Tenth Circuit Case No. 18-1455

                    Plaintiff Counter Defendant-Appellee:

                       Amica Life Insurance Company,

                                        v.

                   Defendant Counterclaimant-Appellant:

                               Michael P. Wertz.


                        Certified Question Answered
                                   en banc
                                April 27, 2020



Attorneys for Plaintiff-Appellee:
Cozen O’Connor
Christopher S. Clemenson
      Denver, Colorado

Cozen O’Connor
Lisa D. Stern
      West Conshohocken, Pennsylvania

Attorneys for Defendant-Appellant:
The Law Office of Ruth Summers, LLC
Ruth Summers
      Boulder, Colorado
Attorneys for Amicus Curiae Colorado Trial Lawyers Association:
McDermott Law, LLC
Timothy M. Garvey
      Denver, Colorado

Attorneys for Amici Curiae National Association of Insurance Commissioners
and Interstate Insurance Product Regulation Commission:
Holland & Hart LLP
Marcy G. Glenn
Melissa Y. Lou
      Denver, Colorado




JUSTICE GABRIEL delivered the Opinion of the Court.

                                     2
¶1     This case requires us to answer the following certified question from the

Tenth Circuit Court of Appeals:

       May the Colorado General Assembly delegate power to an interstate
       administrative commission to approve insurance policies sold in
       Colorado under a standard that differs from Colorado statute?

¶2     The certified question arises from a dispute in which plaintiff Amica Life

Insurance Company seeks a declaratory judgment that it is not required to pay

defendant Michael P. Wertz benefits under a life insurance policy naming Wertz

as the beneficiary. The policy, which was issued in compliance with a standard

enacted by the Interstate Insurance Product Regulation Commission (the

“Commission”), contained a two-year suicide exclusion, and the insured

committed suicide more than one year but less than two years after Amica had

issued the life insurance policy to him. Wertz contends, however, that the policy’s

two-year suicide exclusion is unenforceable because it conflicts with a Colorado

statute, section 10-7-109, C.R.S. (2019), which provides:

       The suicide of a policyholder after the first policy year of any life
       insurance policy issued by any life insurance company doing
       business in this state shall not be a defense against the payment of a
       life insurance policy, whether said suicide was voluntary or
       involuntary, and whether said policyholder was sane or insane.

Wertz asserts that the Colorado General Assembly could not properly delegate to

the Commission the authority to enact a standard that would effectively override

this statute.
                                         3
¶3    We agree with Wertz.       Accordingly, answering the certified question

narrowly, we conclude that the General Assembly did not have the authority to

delegate to the Commission the power to issue a standard authorizing the sale of

life insurance policies in Colorado containing a two-year suicide exclusion when

a Colorado statute prohibits insurers doing business in Colorado from asserting

suicide as a defense against payment on a life insurance policy after the first year

of that policy.

                        I. Facts and Procedural History

¶4    In 2004, the Colorado General Assembly passed legislation to join with other

states to establish the Interstate Insurance Product Regulation Compact, section

24-60-3001, C.R.S. (2019) (the “Compact”). The Compact’s purpose is, among

other things, to create the Commission and to “develop uniform standards for

insurance products covered under the Compact.” Id. at art. I, §§ 2, 6.

¶5    As pertinent here, the Compact authorized the Commission to promulgate

rules, to establish uniform standards governing the form of insurance policies

covered under the Compact, and to review and approve such insurance policies.

Id. at art. IV, §§ 1–3. Under the Compact, such rules, standards, and complying

policies are given “the force and effect of law and shall be binding in the

Compacting States.” Id.



                                         4
¶6     In accordance with the foregoing authority, the Commission established

certain Individual Term Life Insurance Policy Standards, IIPRC-L-04-I (2016)

(“Standards”). As pertinent here, one of these Standards provides, “The suicide

exclusion period shall not exceed two years from the date of issue of the policy.”

Id. at § 3(Y)(3).

¶7     Pursuant to this Standard, the Commission authorized the sale of life

insurance policies containing a two-year suicide exclusion in Compacting States

like Colorado. Id. In Colorado, however, by statute, insurers doing business in

this state may not assert suicide as a defense against payment of a life insurance

policy after the first year of that policy. See § 10-7-109. Thus, this case presents a

scenario in which the policy at issue complied with the Commission’s

suicide-exclusion Standard but in which enforcement of that Standard amounts to

the assertion of a defense that is precluded under Colorado statutory law.

¶8     Specifically, on January 28, 2014, Amica issued a ten-year convertible level

term life insurance policy (with an annual renewable term provision) to Martin

Fisher. The policy was in the face amount of $500,000 and named Wertz as the

beneficiary.    Pursuant to the Commission’s Standards, the policy included a

suicide-exclusion section that provided, “Suicide of the Insured, while sane or

insane, within two (2) years from the Date of Issue is not covered under this

policy.”
                                          5
¶9    Thereafter, on March 12, 2015—that is, more than one year but less than two

years after the policy was issued—Fisher committed suicide.             Wertz then

submitted a claim for the death benefit under the policy, but Amica denied that

claim, relying on the policy’s two-year suicide exclusion. Amica Life Ins. Co. v.

Wertz, 272 F. Supp. 3d 1239, 1244 (D. Colo. 2017).

¶10   Recognizing the imminent dispute between the parties, Amica filed suit in

the United States District Court for the District of Colorado, seeking a declaratory

judgment that it had properly denied Wertz’s claim. Id. Wertz responded that the

two-year suicide exclusion in the policy violated Colorado state law and should

be declared unenforceable. Id. In addition, he filed counterclaims for reformation

of the policy, breach of contract, and common-law bad faith breach of insurance

contract. Id. Amica then moved for summary judgment, asserting that, as a matter

of law, the Standards control over section 10-7-109. Id. at 1245.

¶11   The district court determined that to decide the summary judgment motion

before it, it could not avoid the question of the validity of the Compact under the

Colorado Constitution.     Id. at 1247.       In particular, after observing that an

administrative regulation that is inconsistent with or contrary to a statute is void,

the court noted Amica’s argument that interstate compacts “operate in a different

legal dimension, where things can happen that normally do not happen.” Id. at



                                          6
1247–48. Finding that the authorities on which Amica relied did not establish this

principle, the court certified the following question to us:

      Does the Colorado Constitution empower the Colorado Legislature
      to enter into the Interstate Insurance Product Regulation Compact,
      Colo. Rev. Stat. § 24-60-3001, considering that: (a) the Compact will
      not be approved by the United States Congress; (b) the Compact
      creates an administrative body with power to promulgate rules and
      regulations with the force of law in Colorado; and (c) such rules and
      regulations supersede any Colorado statute to the extent of a conflict
      between the rule or regulation and the Colorado statute?

Id. at 1248, 1255.

¶12   We declined to accept this certified question, and the district court

ultimately concluded, “to its surprise,” that “the Colorado Legislature may validly

delegate to an administrative agency the power to promulgate a regulation that

modifies a statute.” Amica Life Ins. Co. v. Wertz, 350 F. Supp. 3d 978, 982 (D. Colo.

2018). The court thus concluded that there was no barrier to the legislature’s

delegation of authority to the Commission here and therefore the two-year suicide

exclusion was valid and Amica had properly denied payment of the death benefit.

Id.

¶13   Wertz then appealed to the Tenth Circuit. That court subsequently certified

its own question to us, and, reframing that question, we agreed to decide whether

the Colorado General Assembly may delegate power to an interstate




                                          7
administrative commission to approve insurance policies sold in Colorado under

a standard that differs from Colorado statute.

                                   II. Analysis

¶14   We begin by discussing our jurisdiction under C.A.R. 21.1 and the

applicable standard of review.      Next, we set forth the pertinent principles

underlying the non-delegation doctrine. Last, we apply those principles to the

facts presented here and conclude that the General Assembly did not have the

authority to delegate to the Commission the power to adopt the Standard at issue,

which effectively overrides section 10-7-109 for Commission-approved policies

sold in Colorado by insurers authorized to do business here.

                   A. Jurisdiction and Standard of Review

¶15   Under C.A.R. 21.1, we may answer questions of law certified to us by a

federal court if the proceeding before that court involves “questions of law of this

state which may be determinative of the cause then pending in the certifying court

and as to which it appears to the certifying court that there is no controlling

precedent in the decisions of the supreme court.” We agreed to answer the

certified question from the Tenth Circuit here because it involves a significant

question of first impression as to the reach of the non-delegation doctrine in

Colorado, and it appears that our answer to this question may be determinative of

the underlying dispute.

                                         8
¶16   The matter before us presents a question of law, and we review such

questions de novo. See Hernandez v. Ray Domenico Farms, Inc., 2018 CO 15, ¶ 5,

414 P.3d 700, 702.

                        B. The Non-Delegation Doctrine
¶17   Of our three branches of government, only the General Assembly has the

power to make law. See Colo. Const. art. III (“The powers of the government of

this state are divided into three distinct departments, —the Legislative, Executive

and Judicial; and no person or collection of persons charged with the exercise of

powers properly belonging to one of these departments shall exercise any power

properly belonging to either of the others, except as in this Constitution expressly

directed or permitted.”); id. at art. V, § 1(1) (“The legislative power of the state shall

be vested in the general assembly. . . .”); id. at art. V, § 17 (“No law shall be passed

except by bill, and no bill shall be so altered or amended on its passage through

either house as to change its original purpose.”).

¶18   Accordingly, it has long been settled that the legislature may not delegate

its legislative power to another agency or person. People v. Lowrie, 761 P.2d 778,

781 (Colo. 1988); see also People ex rel. Dunbar v. Giordano, 481 P.2d 415, 416 (Colo.

1971) (“It is a general rule of law that a legislative body may not delegate the power

to make a law or define a law, but it may delegate the power to determine some

fact or state of things to effectuate the purpose of the law.”).
                                            9
¶19   This so-called non-delegation doctrine derives from the constitutional

separation of powers. Lowrie, 761 P.2d at 781. It does not, however, absolutely

preclude the legislature from delegating certain kinds of authority to an

administrative agency.     In particular, we have long recognized a distinction

between the power to make law, which is non-delegable, and the authority to

execute a law, which the legislature may properly delegate to an administrative

agency. See, e.g., Swisher v. Brown, 402 P.2d 621, 627 (Colo. 1965); see also People v.

Lepik, 629 P.2d 1080, 1082 (Colo. 1981) (“Although the power to make a law may

not be delegated, the power to determine a state of facts upon which the law

depends may be delegated.”).

¶20   Explaining the limits of the legislature’s power to delegate to an

administrative agency the authority to execute a law, in Cottrell v. City and County

of Denver, 636 P.2d 703, 709 (Colo. 1981), we stated that the legislature may

delegate power to an administrative agency as long as “there are sufficient

statutory standards and safeguards and administrative standards and safeguards,

in combination, to protect against unnecessary and uncontrolled exercise of

discretionary power.” Absent such standards, the delegation will be deemed to

violate the constitutionally required separation of powers. Lepik, 629 P.2d at 1082.

¶21   Although the foregoing principles are easily stated, the line between the

non-delegable power to make a law and the delegable authority to execute a law
                                          10
is not readily susceptible of concise definition. Our case law, however, provides

some direction.

¶22    In Lepik, 629 P.2d at 1082, for example, we made clear that the legislature

cannot delegate to an administrative agency the authority to declare an act a crime.

The statute at issue in that case prohibited the introduction into a detention facility

of “contraband.” Id. at 1081. The statute, however, effectively delegated to the

administrative head of the detention facility the authority to define the term

“contraband.” Id. at 1081–82. We concluded that because the statute effectively

gave unbridled discretion to the administrative head to define the crime, the

statute violated the basic principle of law that only the legislature may declare an

act a crime. Id.; see also Casey v. People, 336 P.2d 308, 309 (Colo. 1959) (“Only the

legislature may declare an act to be a crime. That precious power cannot be

delegated to others not elected by or responsible to the People.”) (citation omitted).

¶23    Similarly, we have consistently concluded that the legislature may not

delegate to another person or agency the authority to impose statewide taxes. See,

e.g., Miller Int’l, Inc. v. State Dep’t of Revenue, 646 P.2d 341, 345 (Colo. 1982); see also

Cohen v. State Dep’t of Revenue, 593 P.2d 957, 961 (Colo. 1979) (“It is elemental that

only the General Assembly may originate taxes.”). In Miller, 646 P.2d at 343, for

example, the Department of Revenue promulgated a regulation that mandated

how certain income and sales of a multi-state corporation are to be allocated for
                                            11
tax purposes. We determined, however, that this regulation was inconsistent with

the state apportionment statutes. Id. at 345. Accordingly, we concluded that in

passing such a regulation, the Department had effectively amended and expanded

existing tax laws. Id. Because the Department lacked that authority, we declared

the regulation void. Id.

¶24   And perhaps most pertinent here, we have struck down administrative

regulations that circumvented the clear terms of a statute.          See, e.g., Graham

Furniture Co. v. Indus. Comm’n of Colo., 331 P.2d 507, 510 (Colo. 1958). In Graham

Furniture, for example, an administrative regulation afforded participants in a

union election certain rights to challenge the rights of others to vote in the election.

Id. In our view, however, this regulation contradicted a statute that set forth how

one attains the status of an eligible voter. Id. Accordingly, we struck down the

regulation, concluding, “When a statute clearly provides a method for

accomplishing a desired result, it follows that an administrative commission

cannot set up a regulation which is contrary thereto. Its regulations must fit within

the framework of the statute itself.” Id. We added, “To hold that the clear words

of the statute can be circumvented by a regulation adopted by the Commission is

to ignore their plain meaning and confer legislative powers on the Commission.”

Id.



                                          12
¶25   In contrast to the foregoing lines of authority, we have observed that the

legislature does not improperly delegate its lawmaking function when it

establishes a definite framework for the law’s operation and then delegates “the

details of rulemaking to an administrative agency to carry out that operation.”

Lowrie, 761 P.2d at 781. Thus, in Lowrie, we upheld a statutory delegation of

authority to the Executive Director of the Department of Revenue, who was

designated as the state licensing authority for the Colorado Liquor Code, to make

such rules and regulations as were necessary for the proper regulation and control

of alcohol sales and the enforcement of the state’s liquor laws. Id. at 779, 783.

¶26   In Lowrie, the statute at issue required that all rules and regulations adopted

by the Director be “reasonable and just,” and it identified the types of subjects that

the rules and regulations could validly address. Id. at 779. In accordance with this

statutory authority, the Director issued regulations prohibiting establishments

that served alcohol from serving intoxicated persons, allowing employees or

patrons to expose certain parts of their bodies, or providing entertainment that

involved certain forms of actual or simulated sexual conduct. Id. at 779–80. The

defendant, who owned a nightclub in which topless dancing was offered as

entertainment, was charged with violating certain of these regulations, and she

moved to dismiss the charges, claiming that the Liquor Code unconstitutionally

delegated to the Director the legislative authority to define criminal conduct. Id.
                                         13
We ultimately rejected this argument, concluding that the Liquor Code had

(1) provided sufficient standards and safeguards to protect against the

unreasonable exercise of the Director’s power and (2) placed limits on the

Director’s authority to make rules and regulations and therefore did not vest him

with unbridled discretion as to rulemaking. Id. at 783.

¶27   The question before us requires us to apply the foregoing principles to

decide whether the legislature’s delegation to the Commission of the authority to

create uniform standards properly included the authority to adopt the Standard

at issue, which effectively overrides Colorado statutory law precluding an insurer

doing business in this state from asserting suicide as a defense to payment on an

insurance policy after the first year of that policy. We turn next to that question.

                      C. The Suicide-Exclusion Standard
¶28   As an initial matter, we note that no one disputes that the Compact

authorized the Commission to adopt regulations with the force and effect of law

that would be binding on the compacting states, including Colorado.               See

§ 24-60-3001, art. IV, § 1.   The question before us, however, is whether the

Colorado legislature could properly delegate to the Commission the power to

adopt a suicide-exclusion Standard that effectively overrides a Colorado statute.

We conclude that the legislature could not do so.



                                         14
¶29   Section 10-7-109 “reflects a longstanding public policy in Colorado that

disfavors suicide exclusions.” Renfandt v. N.Y. Life Ins. Co., 2018 CO 49, ¶ 44,

419 P.3d 576, 584. Thus, although the statute allows the assertion of suicide as a

defense to payment on life insurance policies, it limits the right to assert that

defense to the first year of the policy. § 10-7-109.

¶30   The Commission’s suicide-exclusion Standard, however, expands this

limitation and allows insurers who sell Commission-approved policies in

Colorado to assert suicide as a defense to payment for the first two years of the

policy. Standards, at § 3(Y)(3). In this way, the Standard effectively overrides

Colorado statutory law for insurers doing business here.

¶31   In our view, delegating to the Commission the authority to adopt a Standard

that so circumvents the clear language of section 10-7-109 is to confer legislative

powers on the Commission, and pursuant to the authorities discussed above, the

General Assembly may not properly do this. See, e.g., Graham Furniture, 331 P.2d

at 510 (“To hold that the clear words of the statute can be circumvented by a

regulation adopted by the Commission is to ignore their plain meaning and confer

legislative powers on the Commission.”). And this is so even though, under the

Compact, the Colorado Commissioner of Insurance is a member of the

Commission and may have voted in favor of the Standard. If the Commissioner

believes that the Commission should enact a regulation that conflicts with
                                          15
Colorado statutory law, then he must request action from the Colorado General

Assembly because only that body may legislatively override one of its own

enactments.

¶32   In reaching this conclusion, we are not persuaded by Amica’s and its amici’s

various arguments to the contrary. We address these arguments in turn.

¶33   First, we disagree with Amica’s assertion that because the Compact

provided a means for the General Assembly to opt out of any Standard enacted by

the Commission, see § 24-60-3001, art. VII, §§ 3–6, the legislature did not

improperly delegate its legislative authority to the Commission. As an initial

matter, we note that the facts here present a legitimate question as to whether the

Compact’s opt-out provisions were effective, given that the Commission could

give notice of a proposed Standard and the Standard could take effect while the

legislature was not in session. See id. We need not address this question, however,

because even if the opt-out provisions were effective, we have seen no applicable

authority excusing an improper delegation of legislative authority merely because

the legislature could adopt or reject an administrative agency’s legislative action

after the fact, and neither Amica nor its amici cite any such authority. Indeed, in

our view, the General Assembly’s after-the-fact opt-out could not excuse the

Commission’s improper legislative action here because the opt-out would apply

only prospectively, see id. at art. VII, § 5, thus leaving in place the improper
                                        16
Standard in the period between its adoption and the General Assembly’s decision

to opt out.

¶34   Second, neither Estate of Liebhardt v. Tasher, 290 P.2d 1107 (Colo. 1955), nor

People v. Peterson, 734 P.2d 118, 119–21 (Colo. 1987), on which Amica relies,

authorizes the General Assembly to delegate to an administrative agency the

power to adopt regulations that override a state statute.

¶35   In Liebhardt, 290 P.2d at 1108, we stated, “Rules and regulations adopted by

a department of government, unless expressly or impliedly authorized by statute,

are without force or effect if they add to, change or modify existing statutes.”

Relying on this language, Amica contends that our General Assembly can, in fact,

delegate to an administrative agency the authority to alter a statute. Amica,

however, reads our statement in Liebhardt out of context and fails to recognize how

the principle set forth in that case has been consistently applied.

¶36   In Liebhardt, Liebhardt’s aunt died, leaving a large portion of her estate to

him. Id. at 1107. Within three years of the aunt’s death, however, Liebhardt also

died, leaving as his sole heirs his widow and son. Id. At the time, a Colorado

statute provided for a credit on taxes to be paid upon the transfer of certain

property (in Liebhardt, to the widow and son) if, within the prior three years, the

transferor (Liebhardt) had paid taxes on the same property when the property was

transferred to him. Id. at 1108. Although the statute reflected a clear legislative
                                         17
intent to allow credit for the full amount of the tax imposed if the previously

imposed tax exceeded that amount, the Colorado Inheritance Tax Commissioner

had devised a formula of his own to compute the tax credit, and this formula

resulted in a reduction of the credit due under the statute. Id. at 1108–09. We

concluded that the Commissioner lacked the authority to enforce the regulation

adopting his formula, stating:

       Rules and regulations adopted by a department of government,
       unless expressly or impliedly authorized by statute, are without force
       or effect if they add to, change or modify existing statutes. To permit
       such a proportionate reduction as that made by the Commissioner in
       the instant case would in effect give legal sanction to a power he does
       not possess, viz.: authority to amend or add to legislative enactments
       concerning inheritance and succession taxes.

Id. at 1108.

¶37    Accordingly, Liebhardt does not allow an agency to alter a statute, as Amica

contends. Indeed, it concluded the opposite. Moreover, when read in context, the

language on which Amica relies reflects nothing more than the fact that

administrative agencies have the power to implement legislative standards if the

legislature authorizes them to do so. And the cases that followed Liebhardt, which

Amica also cites, simply reiterate this point. See, e.g., Graham Furniture, 331 P.2d at

510 (citing Liebhardt and concluding that an administrative commission cannot set

up a regulation that is contrary to a clear statutory mandate); Adams v. Colo. Dep’t

of Soc. Servs., 824 P.2d 83, 86, 89 (Colo. App. 1991) (referencing the Liebhardt
                                          18
standard and concluding that the regulatory scheme at issue was not in conformity

with the agency’s enabling statute and was therefore without force and effect);

Lorance v. Colo. State Bd. of Exam’rs of Architects, 532 P.2d 382, 384 (Colo. App. 1974)

(citing Liebhardt and concluding that the regulatory board at issue had exceeded

its authority by expanding the statutory definition of fraud and deceit to

encompass conduct not covered by the statute).

¶38   Similarly, in Peterson, 734 P.2d at 119–21, a statute allowed the State

Department of Highways to set multiple speed limits applicable to various vehicle

types or weights if the Department determined, on the basis of a traffic

investigation or study, that the speed specified was greater or less than was

“reasonable or safe” under the road and traffic conditions. Id. at 120 (quoting the

statute now codified at section 42-4-1102(1)(a), C.R.S. (2019)).        The pertinent

question before us was whether such a provision constituted an improper

delegation of legislative authority to the Department. Id. We concluded that it did

not because we believed, based on the authority discussed above, that the

delegation to the Department contained adequate standards and safeguards to

protect against the uncontrolled exercise of discretionary power by it. Id. at

120–21. In particular, the statute required that the alternative speed limits be

“reasonable and safe” and provided that the Department could only act after

traffic surveys and investigations established that an alteration of the speed limit
                                          19
was necessary. Id. at 121. Accordingly, Peterson did not allow an administrative

agency to adopt a regulation in conflict with a state statute. Instead, the statute at

issue set forth certain standards and delegated to the Department the authority to

implement such standards. As set forth above, we have long permitted such

delegations of authority. See, e.g., Cottrell, 636 P.2d at 709; Lepik, 629 P.2d at 1082.

¶39   Third, we are not persuaded that because the Standard only applies to

Commission-approved policies, whereas section 10-7-109 would continue to apply

to policies approved by the Colorado Commissioner of Insurance, the

Commission’s suicide-exclusion Standard does not conflict with the statute. As

noted above, section 10-7-109 applies to “any life insurance policy issued by any

life insurance company doing business in this state.”             (Emphases added.)

Accordingly, whether approved by the Commission or by the Colorado

Commissioner of Insurance, the statute applies as long as the policy was issued by

an insurer doing business here. The Commission’s suicide-exclusion Standard

therefore conflicts with section 10-7-109.

¶40   Fourth, we reject Amica’s contention that the interstate nature of the

Commission here distinguishes this case from the above-described authorities

regarding intrastate delegations of authority to administrative agencies.

Although, to be sure, regulations adopted pursuant to an interstate compact can

at times override conflicting state law, the cases that have so concluded have
                                           20
involved interstate compacts that were approved by acts of Congress, and these

cases have relied on federal preemption or supremacy clause principles. See, e.g.,

Frontier Ditch Co. v. Se. Colo. Water Conservancy Dist., 761 P.2d 1117, 1123 (Colo.

1988) (noting that the Compact at issue was part of federal law, having been

approved by an act of Congress, and was thus preemptive of any conflicting state

law on the same subject). These cases do not assist Amica here, however, because

Congress has not approved the Compact at issue, and Amica cites no law

supporting its apparent position that any interstate compact can supersede

conflicting state law. To the contrary, all of the cases on which Amica relies to

support its argument involved congressionally approved compacts and thus

implicated federal preemption principles.       See, e.g., Port Auth. Trans-Hudson

Corp. v. Feeney, 495 U.S. 299, 301 (1990) (concerning a congressionally approved

compact between New York and New Jersey); State ex. rel Dyer v. Sims, 341 U.S. 22,

24–25 (1951) (concerning a congressionally approved compact among eight states

to control pollution in the Ohio River); Hinderlider v. La Plata River & Cherry Creek

Ditch Co., 304 U.S. 92, 95 (1938) (concerning a congressionally approved river

compact between Colorado and New Mexico); Frontier Ditch, 761 P.2d at 1123

(concerning a congressionally approved river compact between Colorado and

Kansas). Thus, we are not persuaded that the legislature has the authority to



                                         21
delegate to interstate agencies powers that it cannot constitutionally delegate to

intrastate agencies.

¶41   Finally, we are unpersuaded by Amica’s argument that our conclusion here

would limit the effectiveness of interstate compacts that are not approved by

Congress. In this case, we conclude only that, in the context of an interstate

compact that has not been approved by Congress, the Colorado legislature may

not delegate to an interstate administrative agency the power to adopt regulations

that conflict with Colorado statutory law because under longstanding Colorado

law, such a delegation amounts to the improper delegation of legislative power.

We express no opinion on any other form of interstate compact.

                                III. Conclusion

¶42   For the foregoing reasons, we conclude that in the context of an interstate

compact that has not been approved by Congress, the General Assembly may not

delegate to an interstate administrative agency the authority to adopt regulations

that effectively override Colorado statutory law. Under longstanding Colorado

law, such action would amount to the improper delegation of legislative authority.

¶43   Accordingly, answering the certified question before us narrowly, we

conclude that the General Assembly did not have the authority to delegate to the

Commission here the power to adopt a Standard authorizing the sale of insurance

policies in Colorado containing a two-year suicide exclusion when a Colorado
                                       22
statute prohibits insurers doing business in Colorado from asserting suicide as a

defense against payment on a life insurance policy after the first year of that policy.




                                          23